Herlihy, J.
This is an appeal by the insurance carrier from a decision which determined that the claimants were employees of its employer. In the record, there is a copy of a written contract between the general contractor and the employer, Watson Brothers Gravel Bed, Inc.; with Watson Brothers Gravel Bed, Inc., Floyd Weiss and George Ulrich being designated subcontractors, and evidence that among the subcontractors there was an understanding as to sharing the profits and absorbing the losses. These circumstances, however, did not necessarily affect the employer-employee relationship and from the record it is clear that the employer, Watson Brothers, in carrying out its agreement, needed additional heavy equipment and agreed with Weiss and Ulrich to supply the same, together with the necessary manpower, which would be under the direction and control of Watson Brothers. Following the accident, claims for compensation were filed designating Watson Brothers as the employer and in turn the corporation filed an employer’s report of accident. So far as the mechanics of this interrelated contractual relationship between the parties are concerned, the evidence is abundantly clear that Watson Brothers intended and in fact did retain control, supervision and direction of the claimants and was in reality their employer land there is substantial evidence to sustain the board’s finding of such relationship and that the policy issued by the appellant provided coverage for the said claimants. Decision affirmed, with one bill of costs to respondents filing briefs. Gibson, P. J., Reynolds, Taylor and Aulisi, JJ., concur.